Citation Nr: 0320043	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  98-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
fractured right tibia and fibula due to gunshot wound with 
malunion and angulation, calf atrophy, and extensive scar.

2.  Entitlement to an increased rating for atrophy of the 
right thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to May 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

While on appeal, it appears to the Board that the veteran may 
have attempted to raise issues of entitlement to secondary 
service connection for a variety of claims, and a total 
disability rating.  If he desires to pursue these issues, he 
should do so with specificity at the RO.  As there has thus 
far been no adjudication of these issues, the Board has no 
jurisdiction of the issues at this time.


REMAND

Additional evidence has been added to the records assembled 
for appellate review since the case was received at the 
Board.  This evidence includes statements from the veteran 
and medical records, as well as the report of an examination 
done in September 2002 to address the current nature and 
severity of the disorders on appeal.

Accordingly, this matter is REMANDED to the RO for the 
following:

The RO should re-adjudicate the 
veteran's claims in light of the 
evidence added to the record since the 
last Supplemental Statement of the Case 
(SSOC).  If any benefit sought on 
appeal remains denied, the appellant 
and his representative should be 
furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


